Citation Nr: 0217321	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02 02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins of the right lower extremity, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased evaluation for varicose 
veins of the left lower extremity, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1943 to April 1946.   This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

In July 2002, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claims.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.   

2.  The evidence does not show that the appellant has 
"persistent edema and stasis pigmentation or eczema, with or 
without intermittent claudication," or worse symptoms 
involving varicose veins in either the left or right leg.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for varicose 
veins of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, Part 4, Diagnostic Code 7120 
(2002).

2.  The criteria for an increased evaluation for varicose 
veins of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, Part 4, Diagnostic Code 7120 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West Supp 2002).  The Secretary shall consider 
all information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the 
Board notes that the veteran has been informed via a 
statement of the case of the evidence necessary to 
substantiate his claims.  The RO has secured medical records 
and the veteran has been examined in conjunction with these 
claims.  The veteran was specifically advised in an August 
2001 letter of how the RO made its decision and the evidence 
used to decide the claim as well as what the veteran should 
do it he disagreed with the decision.  In October 2001, the 
RO contacted the veteran and explained the post-decision 
review process.  He testified before the undersigned Member 
of the Board concerning his symptoms and manifestations, and 
also that his treatment for these disabilities was through 
VA only.  The Board finds that the veteran has been properly 
informed of the evidence necessary to support his claim, and 
that VA has assisted the veteran fully in the development of 
these claims.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claims.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order to 
comply with VA's duty to assist.

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned 
if the disability more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code 7120, a 20 percent rating is warranted 
for persistent edema, incompletely relieved by elevation of 
an extremity, with or without beginning stasis pigmentation 
or eczema.  According to the applicable rating criteria, 
higher disability ratings for varicose veins require either 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent claudication (40 percent), persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration (60 percent) or massive 
board-like edema with constant pain at rest (100 percent).  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).

The record shows that the veteran was granted service 
connection for varicose veins in January 1950, and a 10 
percent evaluation was assigned.  When the veteran was 
examined by VA in August 1997, he complained of tiredness of 
the legs with no ulcerations.  He reported having stripping 
of the veins performed in the 1970's and that he has been 
wearing support hose since.  He stated that he had not noted 
any return of the varicosties.  Examination showed small 
scars on the medial aspect of both legs that were well 
healed.  There were small recurrent varicosities in the 
lower legs, but no tortuous or large varicosities.  
Peripheral pulses appeared to be normal.  There was no 
evidence of ulceration, and examination of the skin revealed 
no findings.  In January 1998, the RO evaluated and rated 
each leg separately at 10 percent, based on new regulatory 
amendments, for a combined evaluation of 20 percent.  In 
July 2000, the veteran requested an increased evaluation, 
and this appeal ensued.  

On VA examination in December 2000, the veteran complained 
of a feeling of heaviness and tiredness in his legs.  He 
reported having trouble walking as a result.  Examination 
showed a number of recurrent veins of both legs.  It was 
noted that the upper right leg had more recurrent veins than 
the left, and that in the lower legs, the right equaled the 
left in terms of the present varicosities.  Slight swelling 
of both legs was noted.  The examiner stated that there was 
no evidence of ulcers or other evidence of incompetent 
perforators.  It was reported that the veteran's legs did 
swell up and that he kept them up from time to time.  It was 
noted that he wore some light support stockings which he 
felt gave him some benefit.  The examiner summarized that 
the veteran developed varicosities during World War II and 
subsequently had them operated on.  It was stated that the 
varicosites had recurred on both legs to a significant 
degree without evidence of deep venous insufficiency.  

In view of the foregoing, the Board concludes that the 
disability picture presented supports no higher than the 20 
percent ratings assigned for each leg according to the 
schedular criteria set forth under Code 7120.  When viewed 
in conjunction with the objective medical evidence, the 
Board finds that the relevant evidence is clearly against 
entitlement to higher disability ratings for the veteran's 
varicose veins.  As noted above, the clinical findings on 
the recent VA examination in December 2000 showed only 
slight swelling, with no evidence of ulceration or other 
skin abnormality.  Comparing these examination results to 
the rating criteria, the Board finds no basis to award 
higher ratings of 40 percent, 60 percent or 100 percent for 
either leg.  In this regard, there is no clinical medical 
evidence in the file to support a finding that the appellant 
has "persistent edema and stasis pigmentation or eczema, 
with or without intermittent claudication," or worse 
symptoms to award higher ratings for the varicose veins in 
his left and right leg.  Moreover, the Board notes that 
there is no other pertinent evidence in the file to support 
entitlement to a higher rating as well.  Outpatient reports 
refer to unrelated disabilities, with the exception of a 
notation in December 2000 that notes that support stockings 
were being ordered for the veteran.  There is no evidence of 
clinical evaluation or treatment for his varicose veins 
disabilities.  Hence, when all this evidence is viewed in 
its totality, the Board is not persuaded that the appellant 
has demonstrated that his varicose veins of the left and 
right legs are more disabling than the currently assigned 
separate 20 percent rating levels.  

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, for the reasons 
discussed above, the Board concludes that the currently 
assigned ratings for the appellant's service-connected 
varicose veins of the left and right legs adequately reflect 
the level of impairment pursuant to the schedular criteria.  

The appellant's contentions and testimony on appeal have 
been accorded due consideration; however, the Board 
concludes that the recent medical findings discussed above 
are more probative of the current level of disability.  It 
should be emphasized that the diagnoses and clinical 
findings rendered on the recent 2000 VA examination are 
consistent with the appellant's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto, the Board finds 
that the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulation.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show, and the veteran does not contend, either that the 
veteran's disability subjects him to frequent periods of 
hospitalization or that it interferes with his employment to 
an extent greater than that which is contemplated by the 
assigned rating, as deemed appropriate by the Board.  And, 
as is apparent from the foregoing discussion, it cannot be 
said that the schedular rating criteria are inadequate in 
this instance. 



ORDER

An increased evaluation beyond 20 percent for varicose veins 
of the right lower extremity is denied. 

An increased evaluation beyond 20 percent for varicose veins 
of the left lower extremity is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

